a internal_revenue_service department of the treasury washington oc contact person telephone number in reterence to op e ep t date ear y uniform issue list att‘n legend corporation a corporation b plan x plan y fund m dear the in reply to your ruling_request of july your behalf by this is your authorized representative submitted on proposed regarding the request was supplemented amendments to plan x and plan y april by letters dated october the following september facts and representations have been submitted by your authorized representative date and november consequences federal_income_tax of effective corporation b x a subsidiary of corporation a established effective plan are qualified under september plan x and plan y sec_401 of the internal_revenue_code each has an employee stock ownership esop feature as defined and under december plan plan e internal revenue section and y code plan the and of y x page sec_407 of the employee_retirement_income_security_act_of_1974 erisa and a non-esop feature for highly under plan x and plan y employees are permitted to make the maximum employee pre- pre-tax and after-tax contributions tax contribution_percentage is of eligible compensation_for highly compensated employees and for non highly_compensated_employee contributions cannot exceed of eligible employees compensation employee contributions which are eligible to be matched range from to for employees with more than but less than years of for employees with years or more of service and is service contributed is contributed to the esop account of each employee in addition each participating employer makes a contribution of shares of corporation each at least participating employee on active payroll who has years_of_service as of april of each plan_year twenty-five to non-esop portion amount compensated employees matched percent account common other stock esop the the the and the of to to of a under the terms of plan x and plan y employees elect to invest their contributions and account balances in a combination of several funds including fund m which consists solely of corporation a common_stock one or corporation a proposes amending and continuing plan x and plan y so that effective date fund m under the non- esop portion of plan x and plan y will be added to the existing esop portions of plan x and plan y and will constitute an esop described in sec_4975 the term esop account as used herein refers to any participant’s account established pursuant to sec_4975 of the code to which corporation a stock has been allocated of the code also effective date corporation a is amending plan x and plan y to provide that any cash dividends_paid with respect to corporation a stock allocated to the participants’ esop accounts will be distributed to participants as follows plan x and plan y will provide that on of each the esop dividends are paid that the amount of such dividends may be distributed from the plans to the participants if elected by the administrative committee plans x and y will provide that the administrative committee may elect to either or before march following the close year plan_year that of distribute the amount of all esop dividends for the all beneficiaries plan_year to plan while all participants and simultaneously individual providing all 19ygviu page participants and all individual beneficiaries an option to decline receipt of such dividends or to distribute the amount of all esop dividends for the plan_year to each participant and each beneficiary who elects to receive such dividends such election to be provided to all participants and all beneficiaries the total amount contributed pursuant to an employee’s election under sec_401 of the code to plan x and plan y will not exceed the amount allowed pursuant to sec_402 and total annual_additions will not exceed the limits under sec_415 of the code procedurally esop dividends will be paid directly to the trustee of plan x and plan the trustee of plan x and plan y the participants directly by and distributed to corporation proposes that all a y the appropriate forms will be issued in regard to the above described dividend distributions based on the foregoing the dividends_paid on corporation a stock held by plan x and plan y to the that are paid directly in cash to the participants or trustee to the participants within days of the close of the plan_year will be deductible by corporation a in the year distributed or paid under sec_404 of the code you request a distributed ruling plan then plan that and of or x y sec_404 of the code provides that in the case of a corporation a taxable_year the amount of any applicable_dividend paid in cash such corporation during the taxable_year with respect to by applicable_employer_securities in addition to the deductions allowed under sec_404 such deduction is a deduction for be allowed as there shall sec_404 of the code provides in relevant part that the term applicable_dividend means any dividend which in accordance with the plan provisions is paid to the plan and is distributed in cash to the participants in the plan or their beneficiaries not later than days after the close of the plan_year in which paid sec_404 of the code provides that for purposes of this subsection with respect to any dividend employer_securities which are held on the record_date for such dividend by an employee stock ownership applicable_employer_securities means page the corporation paying such plan which is maintained by dividend or a controlled_group_of_corporations within the meaning of sec_409 which includes such corporation any other corporation which is a member of b a - sec_1_404_k_-1t the temporary income_tax regulations provides that the deductibility of dividends_paid to plan participants under section not affected by a plan provision which permits participants to elect to receive or not receive payment of dividends k code q a the of of is sec_404 of the code provides secretary may disallow the deduction under paragraph dividend constitutes in substance an evasion of taxation determined secretary that such the if that the for any dividend a based upon your representations the subject dividends on company esop accounts will be paid to the plan participants within days of the close of the plan_year if they do not elect to have the dividends retained in plan xx participants’ allocated stock plan the to we conclude accordingly on corporation a stock held by plan x and plan y that are paid directly in cash to the participants or to the trustee of plan x or plan y and then distributed to the participants within days be deductible by corporation a the year distributed or paid under sec_404 of the code dividends close year that plan paid will the the the in of of the above ruling is based on the assumption that plan x and plan y will be qualified under sec_401 sec_401 sec_409 and as applicable and the related trust sec_4975 of the code will be tax exempt under sec_501 at the time that the above transaction takes place are assuming that the subject shares allocated to the participants’ plan xx and plan y accounts are applicable_employer_securities within the meaning of sec_404 the subject we are not expressing any opinion as to whether the dividends language the requirements of sec_401 sec_401 or sec_4975 of the code in addition we with respect to particular amendment conforms any of to is also this ruling the proposed dividend does not constitute in substance an evasion of taxation within the meaning of sec_404 of the code to whether or not the disallowance of deductions provided for in that section would be applicable here we are expressing no opinion as assumption that based the on page l92guugs a copy of sent to your authorized representative in accordance with a power_of_attorney on file in this office this letter has been sincerely yours lacey i f loa frances v sloan chief employee_plans technical branch enclosures deleted copy of letter notice of intention to disclose ce
